Exhibit 10.12

AGREEMENT OF SALE

This AGREEMENT OF SALE is made this 23rd day of June, 2006, between BRANDYWINE  
OPERATING PARTNERSHIP, L.P. having its principal office at 401 Plymouth Road,
Suite 500, Plymouth Meeting, PA 19462 (“Seller”), and BALA POINTE OWNER LP, a
Delaware limited partnership, having a principal office c/o Dividend Capital
Total Realty Trust, 7 Times Square, Suite 3503, New York, New York 10036
(“Buyer”).

BACKGROUND

The Background of this Agreement is as follows:

A.            Seller is the owner of a certain tract of land being comprised of
one parcel of property as more fully described on Exhibit “A” attached hereto
(the “Land”), together with the building and improvements  thereon, including an
office building containing approximately 172,894 square feet, commonly known as
Bala Pointe Office Centre (the “Improvements”), and located  at 111 Presidential
Boulevard, Bala Cynwyd, Lower Merion Township, Montgomery County, Pennsylvania ;
and

B.            Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the Property (as defined below) referred to in this Agreement, upon the
terms and conditions set forth herein.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with the preceding Background paragraphs incorporated by
reference, the parties hereto, intending to be legally bound hereby, covenant
and agrees as follows:

1.             PROPERTY BEING SOLD.

Seller shall sell, transfer and convey to Buyer on the Closing Date (as
hereinafter defined) all of Seller’s interest in:

1.1           Real Property.  (i)  the Land, (ii) the Improvements and (iii) all
of the easements, licenses, rights of way, privileges, hereditaments,
appurtenances, inuring to the benefit of  the Land and the Improvements and (iv)
rights to any land lying in the beds of any street, road or avenue, open or
proposed, adjoining the Land and any gores and gores adjacent to the Land (all
items in clauses (i) through (iv) above hereinafter collectively referred to as
the “Premises”).

1.2           Personal Property.  All equipment, fixtures, machinery and
personalty of every description attached to or specifically used in connection
with the Premises (and not owned by tenants under leases of the Premises)
(hereinafter collectively referred to as “Personal Property”).

1


--------------------------------------------------------------------------------




1.3           Intangible Property  (i) all service, equipment, supply,
maintenance, utility and other contracts and agreements in effect on the date
hereof and listed on Exhibit “C” attached hereto (the “Existing Contracts”) and
any new contracts entered into after the date hereof in accordance with this
Agreement, ( the “New Contracts” and together with the Existing Contracts, the
“Service Contracts”), (ii)_all rights, guaranties and warranties of any nature,
all architects’, engineers’, surveyors’ and other real estate professionals’
plans, specifications, certifications, reports, data or other technical
descriptions, reports or audits, including any electronic copies thereof, all
without warranty as to completeness or accuracy (together with the Service
Contracts, the “Contract Documents”), (iii) all governmental permits, licenses,
certificates, and approvals in connection with the ownership of the Premises
(“Licenses”), (iv) all escrow accounts, deposits, instruments, documents of
title, general intangibles, all rights to the name “Bala Pointe” and any other
names used in connection with the Premises to the extent assignable and all of
Seller’s rights, claims, and causes of action if any, to the extent they are
assignable, under any warranties and/or guarantees of manufacturers, contractors
or installers, all rights against tenants and others relating to the Premises or
the operation or maintenance thereof, including to the extent applicable, any
warranties from any previous owners of the Premises (all items in clauses (i)
through (iv) above hereinafter collectively referred to as “Intangible
Property”); and

1.4           Leases.  All leases, licenses and other agreements, occupancy or
otherwise  for any part of the Premises, including all amendments, modifications
and the like which are in effect as of the date hereof and listed on Exhibit
“E-1” (the “Existing Leases”) attached hereto or which are entered into after
the date hereof in accordance with the terms of this Agreement (the “New
Leases”, and together with the Existing Leases, the “Leases”) , and all prepaid
rent and unapplied security deposits (the “Security Deposits”).

The Premises, the Leases, the Security Deposits, Intangible Property and
Personal Property are sometimes hereinafter referred to as “Property.”

2.             PURCHASE PRICE AND MANNER OF PAYMENT.

2.1           Purchase Price.  Buyer shall pay the total sum of Thirty Four
Million, Nine Hundred, Eighteen Thousand and 00/100 Dollars ($34,918,000.00)
(the “Purchase Price”) subject to adjustment.

2.2           Manner of Payment.  The Purchase Price shall be paid in the
following manner:

2.2.1        Deposit.  No later than two (2) business days after the full
execution of this Agreement, Buyer shall deposit One Million and 00/100 Dollars
($1,000,000.00) to Fidelity National Title Insurance Company (hereinafter
referred to as “Escrow Agent” or “Escrowee”).  This sum and all other sums paid
by Buyer to the Escrow Agent under this Agreement (together with any and all
interest accrued thereon, hereinafter referred to as the “Deposit”) shall be
held by Escrow Agent in a [federally-insured, segregated money market account]
at an institution to be designated by Buyer until the release of the Deposit
pursuant to Section 16 of this Agreement.  Interest on the Deposit shall be
credited to Buyer at Closing, or otherwise paid to the party entitled to the
Deposit in

2


--------------------------------------------------------------------------------




the event of the termination of this Agreement prior to Closing.  If Buyer does
not elect to terminate this Agreement pursuant to Section 6 below prior to the
Inspection Period Expiration Date (as hereinafter defined), the Deposit shall
automatically become non-refundable unless the Closing fails to occur by reason
of (i) Seller’s default, (ii) Seller’s inability to deliver title without Title
Objections, (iii) the failure of any condition precedent to Buyer’s obligation
to close set forth in Section 12.2 below or (iv) a termination pursuant to
Article 8 or Article 9 below, in which event (i.e. the occurrence of (i), (ii),
(iii) or (iv) above), the Deposit shall be returned to Buyer in accordance with
the terms of this Agreement.

2.2.3        Cash Balance.  The balance by delivery to the Seller on the Closing
Date, by bank cashier’s, title company, or certified check, or by wire transfer,
subject to adjustment as herein provided.

3.             TITLE.  On the Closing Date, Seller shall convey to Buyer good
and marketable fee simple title to the Premises subject only to the Permitted
Exceptions (as defined in Section 6.1 below), which title shall be insurable at
regular rates by a reputable title insurance company (“Title Company”) under an
ALTA 1992 Owner’s Policy of Title Insurance in the amount of the Purchase Price
(“Title Policy”).

4.             COVENANTS.  In addition to the covenants contained in the other
Sections of this Agreement, Seller covenants that, between the date hereof and
the Closing Date, it shall:

4.1           Maintenance.  Maintain the Property in good condition and repair,
reasonable wear and tear alone excepted, operate the Property in substantially
the same management practices and leasing standards as operated prior to the
date hereof, and pay in the normal course of business prior to Closing, all sums
due for work, materials or service furnished or otherwise incurred in the
ownership and operation prior to Closing.

4.2           Alterations.  Not make or permit to be made any alterations,
improvements or additions to the Property without the prior written consent of
Buyer, except those made by Seller if required by applicable law or ordinance,
or as required under any Lease or under this Agreement.

4.3           Lease.  Not enter into any New Lease or amend, modify, renew,
terminate, grant any consent or waive any material right under any Existing
Lease without Buyer’s consent, such consent to be given or withheld within three
(3) business days of receipt of a leasing proposal and/or a copy of any proposed
New Lease or amendment, modification, renewal, termination consent or waiver in
respect of any Existing Lease, which consent (i) shall not be unreasonably
withheld if the leasing proposal (and documentation if not substantially in the
same form as the proposed document) is received by Buyer at least three (3)
business days prior to the Inspection Period Expiration Date and (ii) may be
withheld in Buyer’s sole discretion if same is received after the date that is
three (3) business days prior to the Inspection Period Expiration Date, provided
that Buyer shall not unreasonably withhold consent to the final documentation of
a lease to the extent that Buyer has approved a proposal and the documentation
evidencing the terms of such proposal is on  the terms set forth in such
proposal and substantially in the same form as the standard form of document
previously delivered to Buyer.   Buyer agrees that it would not be reasonable to
withhold consent if

3


--------------------------------------------------------------------------------




Buyer previously approved the proposal and the documentation evidencing the
terms of such proposal are substantially similar to both the proposal and the
standard form of document previously delivered to Buyer.  If Buyer does not
affirmatively give or withhold its consent within such three business day
period, then such New Lease or amendment, modification, renewal, termination
consent or waiver in respect of any Existing Lease shall be deemed rejected by
Buyer.

4.4           Security Deposits.  Not apply any Tenant’s (as defined in Section
6.3 below) security deposit to the discharge of such Tenant’s obligations,
without Buyer’s consent, which shall not be unreasonably withheld.

4.5           Bill Tenants.  Timely bill all Tenants for all rent billable under
Leases, and use its best efforts to collect any rent in arrears.

4.6           Notice to Buyer.  Notify Buyer promptly of the occurrence of any
of the following: (i) a fire or other casualty causing damage to the Property,
or any portion thereof; (ii) receipt of notice of eminent domain proceedings or
condemnation of or affecting the Property, or any portion thereof;  (iii)
receipt of notice from any governmental authority or insurance underwriter
relating to the condition, use or occupancy of the Property, or any portion
thereof, or any real property adjacent to any of the Property, or setting forth
any requirements with respect thereto; (iv) receipt or delivery of any default
or termination notice or notice of intent to vacate or claim of offset or
defense to the payment of rent from any tenant; (v) receipt of any notice of
default from the holder of any lien or security interest in or encumbering the
Property, or any portion thereof; (vi) a change in the occupancy of the leased
portions of the Property; (vii) notice of any actual or threatened litigation
against Seller or affecting or relating to the Property, or any portion thereof;
or (viii) the commencement of any strike, lock-out, boycott or other labor
trouble affecting the Property, or any portion thereof.

4.7           No New Agreements; Amendments .  Except for agreements which can
be terminated on not more than thirty (30) days prior notice without penalty or
payment of any kind not (i) enter into any other agreements which affect the
Property or the transactions contemplated by this Agreement, without the prior
written consent of Buyer; (ii) permit the creation of any liability, easement,
restriction, encumbrance or lien which shall bind Buyer or the Premises after
Closing and (iii) amend, modify, renew or terminate any Contract Document
without the prior written consent of Buyer, provided that Seller shall terminate
on or prior to Closing any Service Contacts that Buyer, during the Inspection
Period requests in writing that Seller terminate.

4.8           Estoppels .  Seller shall use commercially reasonable efforts to
obtain Estoppels (as hereinafter defined) from each Tenant in the form of
Exhibit “F” attached hereto. Seller shall forward a request for Estoppels to
each of the Tenants; provided, however, that other than delivery of Required
Estoppels (as hereinafter defined) pursuant to Section 12.2.3 hereof, delivery
of such Estoppels shall not be a condition to Buyer’s obligations hereunder and
shall not relieve Buyer’s obligation to close.  Seller shall provide copies of
the estoppel certificates that are sent to each Tenant prior to the Inspection
Period Expiration Date.

4


--------------------------------------------------------------------------------




4.9           No Transfers  .  Seller shall not transfer, sell or otherwise
dispose of any of the Property without the prior written consent of Buyer,
except for the use and consumption of supplies and the replacement of worn out,
obsolete or defective tools, equipment and appliances, in the ordinary course of
business, provided such items are replaced with items of no lesser quality.

4.10         Licenses. Keep all Licenses in full force and effect.

4.11         Applicable Laws.  Comply in all material respects with all
applicable laws, rules and regulations.

4.12         Taxes; Charges; Etc.  Continue to pay or cause to be paid all taxes
and assessments, water and sewer charges, utilities and obligations under the
Contract Documents.

4.13         Active Deals.   Seller shall use commercially reasonable efforts to
obtain a new lease with Resolutions Consultants for 2,313 rentable square feet
of the Premises.  Seller shall be responsible for any tenant improvement
allowance or broker commission due in connection with such new lease.

5.             REPRESENTATIONS AND WARRANTIES.  In order to induce Buyer to
enter into this Agreement, each Seller hereby represents and warrants to Buyer
that the following representations and warranties are true now and will be
substantially true at Closing:


5.1           SELLER’S AUTHORITY FOR BINDING AGREEMENT.  SELLER IS A DULY
AUTHORIZED AND VALIDLY EXISTING LIMITED PARTNERSHIP FORMED UNDER THE LAWS OF
DELAWARE.  SELLER HAS FULL POWER, RIGHT AND AUTHORITY TO OWN ITS PROPERTIES, TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND TO ENTER INTO AND FULFILL ITS
OBLIGATIONS UNDER THIS AGREEMENT.  EACH OF THE PERSONS OR ENTITIES EXECUTING
THIS AGREEMENT ON BEHALF OF SELLER IS AUTHORIZED TO DO SO.  THIS AGREEMENT IS
THE VALID AND LEGALLY BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER
IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
COMPLIANCE WITH ITS TERMS WILL NOT CONFLICT WITH OR RESULT IN THE BREACH OF ANY
LAW, JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE, RULE OR REGULATION, OR CONFLICT
WITH OR RESULT IN THE BREACH OF ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO
WHICH SELLER IS A PARTY OR BY WHICH IT OR THE PROPERTY IS BOUND OR AFFECTED.  NO
CONSENT, LICENSE, APPROVAL, ORDER, PERMIT OR AUTHORIZATION OF, OR REGISTRATION,
FILING OR DECLARATION WITH, ANY COURT, ADMINISTRATIVE AGENCY OR COMMISSION OR
OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, IS
REQUIRED TO BE OBTAINED OR MADE IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS REQUIRED OR
CONTEMPLATED HEREBY.

5.2           Employment on “At-Will” Basis.  All persons and entities presently
employed in connection with the operation and maintenance of the Premises are
employed on an “at will” basis; are dischargeable upon thirty (30) days notice,
and, unless otherwise directed by Buyer, shall be terminated by Seller as of
Closing.  There are no labor disputes pending, nor to the best of Seller’s
knowledge, contemplated pertaining to the operation or maintenance of the
Premises, or any part thereof.  Seller has no employment agreements, either
written or oral, with any person which would require Buyer to employ any person
after the date hereof.

5


--------------------------------------------------------------------------------




5.3           Service Contracts.  Exhibit “C” attached hereto is a list of all
Service Contracts, and except as stated on Exhibit “C” each of such Service
Contracts is terminable at will upon no more than thirty (30) days notice.  No
written notice of default or breach by Seller in the terms of any of such
Service Contracts have been received by Seller.  Seller has performed, and at
Closing shall have performed, all obligations which it has under the Service
Contracts.  All Service Contracts will be assigned to Buyer at Closing unless
Buyer requests during the Inspection Period that Seller terminate any such
Service Contracts at Closing.

5.4           Condemnation.  There is no condemnation or eminent domain
proceeding pending with regard to any part of the Property, and to the best of
Seller’s knowledge, no such proceedings are proposed.

5.5           No Lawsuits.  There are no claims, lawsuits or proceedings
pending, or to the best of the Seller’s knowledge, threatened (i) against or
relating to the Property or (ii) against the Seller which could affect its
ability to transfer title to the Property, in any court or before any
governmental agency, except for actions for possession, damages and or rent, if
any, against defaulted tenants as disclosed in Exhibit “D”.

5.6           No Tax Assessments.   There are no public improvements in the
nature of off-site improvements, or otherwise, which have been ordered to be
made and/or which have not heretofore been assessed, and, to Seller’s knowledge,
there are no special or general assessments currently affecting or pending
against the Property, except as set forth in the Title Binder.

5.7           Leases.


5.7.1        OTHER THAN AS SET FORTH ON EXHIBIT “E-1” OR EXHIBIT “E-2” WHICH
LIST SETS FORTH A TRUE, COMPLETE AND CORRECT RENT ROLL FOR THE PROPERTY, (A)
THERE ARE NO ORAL OR WRITTEN LEASES OR RIGHTS OF OCCUPANCY OR GRANTS OR CLAIMS
OF RIGHT, TITLE OR INTEREST IN ANY PORTION OF THE PREMISES, (B) NO PERSON OR
ENTITY HAS ANY RIGHT OF OCCUPANCY TO ALL OR ANY PORTION OF THE PROPERTY EXCEPT
PURSUANT TO THE LEASES.  OTHER THAN AS SET FORTH IN THE LEASES, TO SELLER’S
KNOWLEDGE (A) THERE ARE NO LEASE “BUY OUT” OR “TAKEOVER” AGREEMENTS OR ASSUMED
LEASE LIABILITIES IN CONNECTION WITH THE LEASES, (B) NO TENANT HAS ANY RIGHT OF
FIRST REFUSAL, OPTION OR OTHER PREFERENTIAL RIGHT TO PURCHASE THE PROPERTY OR
ANY PORTION THEREOF OR ANY INTEREST THEREIN, AND (C) THERE ARE NO CONSENTS TO
SUBLEASE IN EFFECT WITH RESPECT TO ANY OF THE SUBTENANTS OF ANY TENANT UNDER A
LEASE.


5.7.2        EXCEPT AS SPECIFICALLY NOTED OTHERWISE ON EXHIBIT “E-1”, (A) EACH
OF THE LEASES IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND HAS
NOT BEEN AMENDED OR MODIFIED IN ANY RESPECT, (B) TO SELLER’S KNOWLEDGE, NO
DEFAULT ON THE PART OF THE TENANT UNDER ANY OF THE LEASES HAS OCCURRED AND IS
CONTINUING, (C) NO DEFAULT ON THE PART OF THE LANDLORD UNDER ANY OF THE LEASES
HAS OCCURRED AND IS CONTINUING, (D) NO WRITTEN NOTICE OF A DEFAULT ON THE PART
OF THE TENANT UNDER ANY OF THE LEASES HAS BEEN SENT BY SELLER (E) NO WRITTEN
NOTICE OF A DEFAULT ON THE PART OF THE LANDLORD UNDER ANY OF THE LEASES HAS BEEN
RECEIVED BY SELLER, (F) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM ANY
TENANT UNDER ANY LEASE TERMINATING ITS LEASE OR NOTIFYING SELLER OF SUCH
TENANT’S INTENTION TO VACATE ITS PREMISES AT THE END OF ITS CURRENT TERM, AND
(J) SELLER HAS NOT DELIVERED TO ANY TENANT UNDER A LEASE A NOTICE TERMINATING
SUCH TENANT’S LEASE.

6


--------------------------------------------------------------------------------





5.7.3        IF AN TO THE EXTENT THAT THE REQUIRED ESTOPPELS (AS HEREINAFTER
DEFINED)  CONFIRM THE TRUTH AND ACCURACY OF ONE OR MORE SPECIFIC REPRESENTATIONS
OR WARRANTIES MADE BY SELLER UNDER THIS SECTION 5.7, THEN SELLER SHALL HAVE NOT
FURTHER LIABILITY SOLELY WITH RESPECT TO A BREACH OF ANY SUCH REPRESENTATION OR
WARRANTY SO CONFIRMED IN THE REQUIRED ESTOPPELS.

5.8           Compliance with Law.

(i)            Seller has received no notice alleging that the Property is in
violation of applicable laws, rules or regulations, and, to Seller’s knowledge,
the Property, and the operation of the Property, is and will at the Closing be
in compliance in all material respects with all applicable laws, rules or
regulations.

(ii)           To the best of Seller’s knowledge without independent
investigation and based solely on any notices received thereafter, there are no
Hazardous Substances (defined below) and no Hazardous Wastes (defined below) are
present on the Property including, without limitation, asbestos, flammable
substances, explosives, radioactive materials, hazardous wastes, toxic
substances, pollutants, pollution, contaminant, polychlorinated bypheryls
(“PCBs”), urea formaldehyde foam insulation, radon, corrosive, irritant,
biologically infectious materials, petroleum product, garbage, refuse, sludge,
hazardous or waste materials.  Seller has not been identified in any litigation,
administrative proceeding or investigation as a responsible party or potentially
responsible party for any liability for clean-up costs, natural resource damages
or other damages or liability for prior disposal or release of Hazardous
Substances, Hazardous Wastes or other environmental pollutants or contaminants
at the Property, and no lien or superlien has been recorded, filed or otherwise
asserted against any real or personal property of Seller for any clean-up costs
or other responses costs incurred in connection with any environmental
contamination that is attributable, in whole or in part, to Seller.  For
purposes of this Agreement, “Hazardous Substances” means those elements and
compounds which are designated as such in Section 101(14) of the Comprehensive
Response, Compensation and Liability Act (CERCLA), 42 U.S.C. Section 9601 (14),
as amended, all petroleum products and by-products, and any other hazardous
substances as that term may be further defined in any and all applicable
federal, state and local laws; and “Hazardous Wastes” means any hazardous waste,
residential or household waste, solid waste, or other waste as defined in
applicable federal, state and local laws.  Except as otherwise disclosed by
Seller, Seller has not received any summons, citation, directive, letter or
other communication, written or oral, from any governmental or
quasi-governmental authority concerning any intentional or unintentional action
or omission on Seller’s part which (a) resulted in the releasing, spilling,
leaking, pumping, pouring, emitting, emptying or dumping of Hazardous Substances
or Hazardous Wastes at the Property, or (b) related in any way to the
generation, storage, transport, treatment or disposal of Hazardous Substances or
Hazardous Wastes by Seller at the Property.   There are no underground storage
tanks on the Property and to Seller’s knowledge, no underground storage tank has
been removed from the Property by Seller or Seller’s predecessor in title.

5.9           No Brokers.  Except as set forth in Exhibit “K” attached hereto,
to Seller’s knowledge, no brokerage or leasing commission or other compensation
is now, or will at Closing be, due or payable to any person, firm, corporation,
or other entity with respect to or on account of any of the leases, or any
extensions or renewals thereof.  Seller shall be responsible for the lease

7


--------------------------------------------------------------------------------




commissions due to a broker in connection with the following: (a) Celeren
Corporation 6,853 rsf lease (b) David Freeman 2,335 rsf  (month to month
renewal); (c) Becker Associates renewal and (d) new lease with Resolutions
Consultants for 2,313 rsf.

5.10         All Taxes and Assessments Paid.  Seller will have paid prior to
Closing, all taxes and assessments, including assessments payable in
installments, which are to become due and payable and/or a lien on the Property,
except for taxes for the current year which shall be prorated at Closing.

5.11         FIRPTA.  Seller is not a “foreign person” as such term is defined
in Section 1445(f)(3) of the Internal Revenue Code of 1954, as amended (the
“Code”).

5.12         Mechanic’s Liens.  No work has been performed or is in progress at,
and no materials have been furnished to the Property which, though not presently
the subject of, might give rise to construction, mechanic’s, materialmen’s,
municipal or other liens against the Property or any portion thereof, except
that for which full and complete releases have been obtained.  If any lien for
any such work is filed before or after Closing, Seller shall promptly discharge
the same.

5.13         Insurance.  Seller has insurance in full force and effect which
covers full replacement value of the Property.

5.14         Bankruptcy.          No insolvency proceeding of any character
(including bankruptcy, receivership, reorganization, composition or arrangement
with creditors (including any assignment for the benefit of creditors)),
voluntary or involuntary, relating to Seller or the Property is pending, or, to
Seller’s knowledge, is being threatened against Seller by any Person.

5.15         Due Diligence Materials.  All of the due diligence information to
be provided by Seller to Buyer for its review pursuant to Section 6 hereof,
including financial statements and related data, constitutes all of the material
documents relating to the Property and the operation thereof, which to Seller’s
knowledge are in the possession or under the control of Seller and all copies of
such due diligence information furnished to Buyer to Seller’s knowledge are
true, correct and complete.

5.16         Financial Representations.  To Seller’s knowledge, there are no:

(i)                                     irregularities involving any member of
management or employees that would have a materially adverse effect on the
statement of operating income for the Property provided to Buyer;

(ii)                                  written notices of material violations of
laws or regulations, the effects of which should be considered for disclosure in
the financial statements or as a basis for recording a loss contingency;

(iii)                               material events that have occurred that
would require material adjustment to the statement of operating income provided
to Buyer.

8


--------------------------------------------------------------------------------


(iv)                              material transactions that have not been
properly recorded in all material respects in the accounting records underlying
the financial statements.

5.17         Personal Property.  The Personal Property is owned by Seller free
and clear of any conditional bills of sale, chattel mortgages, security
agreements, pledge agreements, financing statements or other security interests,
and any liens, claims or encumbrances of any kind.

Except as expressly set forth in this Agreement, Seller has not made and does
not hereby make any representations, warranties or other statements as to the
condition of the Property and Buyer acknowledges that at Closing it is
purchasing the Property on an “AS IS, WHERE IS” basis and without relying on any
representations and warranties of any kind whatsoever, express or implied, from
Seller, its agents or brokers as to any matters concerning the Property.  Except
as expressly set forth in this Agreement, no representations or warranties have
been made or are made and no responsibility has been or is assumed by Seller or
by any partner, officer, person, firm, agent or representative acting or
purporting to act on behalf of Seller as to the condition or repair of the
Property or the value, expense of operation, or income potential thereof or as
to any other fact or condition which has or might affect the Property or the
condition, repair, value, expense of operation or income potential of the
Property or any portion thereof.  The parties agree that all understandings and
agreements heretofore made between them or their respective agents or
representatives are merged in this Agreement and the Schedules and Exhibits
hereto annexed, which alone fully and completely express their agreement, and
that this Agreement has been entered into after full investigation, or with the
parties satisfied with the opportunity afforded for investigation, neither party
relying upon any statement or representation by the other unless such statement
or representation is specifically embodied in this Agreement or the Exhibits
annexed hereto.  Buyer acknowledges that Seller has requested Buyer to inspect
fully the Property and investigate all matters relevant thereto and, with
respect to the condition of the Property, to rely solely upon the results of
Buyer’s own inspections or other information obtained or otherwise available to
Buyer, rather than any information that may have been provided by Seller to
Buyer.   The phrase “to Seller’s knowledge” or any similar knowledge
qualification shall be deemed to mean, and shall be limited to, the actual
knowledge (as distinguished from implied, constructive or imputed knowledge) of
Tim McNally (former property manager) Les Santaniello (current property manager)
and George Hasenecz, Vice President of Investment  Services, without such
persons having made or having any obligation to make any independent inquiry or
investigation.

6.             BUYER’S REVIEW AND APPROVAL OF TITLE AND SURVEY.

6.1           Title Binder; Survey .  Attached as Exhibit “B” to this Agreement
is a copy of Seller’s title insurance policy, including all exceptions to title,
such exceptions to title shall hereafter be referred to as “Permitted
Exceptions” unless Buyer notifies Seller of an objection to any of such
exceptions as set forth herein.  As promptly as practical after the date of this
Agreement, Buyer shall secure a current title commitment (the “Title Binder”)
from a title company acceptable to Buyer.

9


--------------------------------------------------------------------------------




Buyer shall provide Seller with a copy of its title commitment within such
stated time period.  Within one (1) day after the date of this Agreement, Seller
shall deliver to Buyer any historic survey of the Property in Seller’s
possession, and, Buyer, may order an updated ALTA survey  (the “Survey”),
prepared by a duly licensed land surveyor acceptable to Buyer.


6.2           TITLE OBJECTIONS .  IN THE EVENT BUYER’S TITLE BINDER, AS UPDATED
TO CLOSING, OR BUYER’S SURVEY  IDENTIFIES ANY TITLE EXCEPTIONS OR DEFECTS IN
TITLE OF WHICH BUYER DOES NOT APPROVE OR WHICH RENDER TITLE UNMARKETABLE OR
WHICH UNREASONABLY INTERFERES WITH BUYER’S INTENDED USE OF THE PROPERTY (“TITLE
OBJECTIONS”), BUYER SHALL NOTIFY SELLER (THE “TITLE REPORT OBJECTION NOTICE”)
AND SELLER SHALL ELECT BY WRITTEN NOTICE TO BUYER (“SELLER’S DISPOSITION
NOTICE”) WITHIN FIVE (5) BUSINESS DAYS OF A TITLE REPORT OBJECTION NOTICE
WHETHER TO CORRECT SUCH DEFECTS PRIOR TO CLOSING.  IF SELLER FAILS TO DELIVER
THE SELLER’S DISPOSITION NOTICE TO BUYER WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT A TITLE REPORT OBJECTION NOTICE, SELLER SHALL BE DEEMED TO HAVE OBJECTED
AFFIRMATIVELY TO ALL MATTERS SET FORTH IN THE TITLE REPORT OBJECTION NOTICE AND
THE SAME SHALL CONSTITUTE SELLER’S REFUSAL TO CORRECT, ON OR BEFORE THE DATE OF
CLOSING, ALL TITLE MATTERS TO WHICH BUYER OBJECTED IN THE TITLE REPORT OBJECTION
NOTICE, SUBJECT TO SELLER’S OBLIGATION TO CURE CERTAIN EXCEPTIONS PURSUANT TO
THIS SECTION 6.2.  IN THE EVENT SELLER CANNOT CORRECT SUCH DEFECTS BY CLOSING OR
CHOOSES NOT TO CORRECT SUCH DEFECTS SUBJECT TO SELLER’S OBLIGATION TO CURE
CERTAIN EXCEPTIONS PURSUANT TO THIS SECTION 6.2, THEN BUYER MAY ACCEPT TITLE AS
IS WITHOUT ABATEMENT OR REDUCTION OF PURCHASE PRICE OR BUYER MAY CANCEL THIS
AGREEMENT UPON NOTICE TO SELLER AND RECEIVE A FULL REFUND OF THE DEPOSIT.  UPON
DELIVERY OF BUYER’S NOTICE CANCELING THIS AGREEMENT, THIS AGREEMENT SHALL
THEREUPON BE DEEMED CANCELED AND BECOME VOID AND OF NO FURTHER EFFECT, AND
NEITHER PARTY SHALL HAVE ANY OBLIGATIONS OF ANY NATURE TO THE OTHER HEREUNDER OR
BY REASON HEREOF, EXCEPT FOR THOSE PROVISIONS HEREIN WHICH BY THEIR TERMS
EXPRESSLY SURVIVE.  SELLER SHALL NOT BE REQUIRED TO TAKE OR BRING ANY ACTION OR
PROCEEDING OR ANY OTHER STEPS TO REMOVE ANY DEFECT IN OR OBJECTION TO TITLE OR
TO FULFILL ANY CONDITION OR TO EXPEND ANY MONEYS THEREFOR, NOR SHALL BUYER HAVE
ANY RIGHT OF ACTION AGAINST SELLER THEREFOR, AT LAW OR IN EQUITY, PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, SELLER
SHALL REMOVE OR CAUSE TO BE REMOVED OF RECORD (I) THE LIEN OF ANY MORTGAGE,
SECURITY AGREEMENT, FINANCING STATEMENT OR ANY OTHER INSTRUMENT WHICH EVIDENCES
OR SECURES INDEBTEDNESS AND AFFECTS THE PROPERTY AND (II) ANY OTHER LIENS OR
ENCUMBRANCES AGAINST THE PROPERTY, INCLUDING WITHOUT LIMITATION MECHANICS LIENS,
WHICH WERE NOT CAUSED BY THE ACTS OR OMISSIONS OF BUYER, ITS AGENTS, CONTRACTORS
OR REPRESENTATIVES AND WHICH CAN BE CURED BY THE PAYMENT OF MONEY IN LIQUIDATED
AMOUNTS.

6.3   Physical and Financial Inspection.  For a period (the “Inspection Period”)
commencing on the date of execution of this Agreement by Buyer and expiring
thirty (30) days thereafter (such date is herein referred to as the “Inspection
Period Expiration Date”), Buyer shall have the right to obtain financing for the
Property and have performed a physical and mechanical inspection, measurement
and audit of the Property and an inspection of all books and records and
financial information pertaining thereto, and Seller shall cooperate with Buyer
and shall furnish to Buyer such information, materials and documents as Buyer
may reasonably request and shall have its accountant available throughout such
period to assist in Buyer’s inspection and review.  The inspection, audit and
measurement of the Property’s operation, condition and maintenance shall
include, without limitation, such environmental and engineering inspections,
reviews and assessments that Buyer deems appropriate. Buyer shall also be
entitled to contact and meet with any tenants under any of the Leases
(“Tenants”) during the Inspection Period provided such contact and

10


--------------------------------------------------------------------------------




meeting is coordinated by Seller and Seller accompanies Buyer.  If Buyer, at
Buyer’s sole and absolute discretion, shall find such inspection(s) to be
unsatisfactory, or for any other reason whatsoever, Buyer shall have the right,
at its option, to terminate this Agreement on or before the Inspection Period
Expiration Date, and upon such termination, the Deposit shall be immediately
refunded to the Buyer, and thereupon the parties hereto shall have no further
liabilities one to the other with respect to the subject matter of this
Agreement.  Buyer agrees that it shall not unreasonably interfere with tenants
in performing its inspection.

Seller shall provide the following material to Buyer within one (1) business day
following full execution of this Agreement, all of which shall be true correct
and complete to the best of Seller’s knowledge:

1.                                       Historic title reports and
documentation of title for the Property, in addition to the title policy
attached hereto as Exhibit “B”, within Seller’s possession;

2.                                       Historic survey and as-built plans and
specification for the Property, within Seller’s possession;

3.                                       Copies of all Leases and subleases for
the Property and all amendments thereto;

4.                                       Current and historical operating
reports with supporting financial documentation for the Property for the current
year and the prior two years;

5.                                       Historic evidence of compliance with
zoning for the Property, within Seller’s possession, including, to the extent
available, copies of all certificates of occupancy and building permits;

6.                                       Information pertaining to any pending
or threatened litigation involving the Property;

7.                                       All service and maintenance contracts,
employment agreements, collective bargaining agreements, equipment leases,
utility agreements, management agreements and the like, if any,  for the
Property, within Seller’s possession;

8.                                       Real estate tax bills for the current
year, if available, and the last three years;

9.                                       Copies of insurance bills and policies
if specific to the Property and not covering Seller’s portfolio;

10.                                 Copies of all pending agreements that will
be binding on Buyer after closing;

11.                                 Copies of all proposals, letters of intent
and leases out for signature at the time this Agreement is executed;

11


--------------------------------------------------------------------------------




12.                                 Aged delinquency report; and

13.                                 Copies of all environmental and engineering
reports within Seller’s control or possession.

Notwithstanding anything herein to the contrary, in the event that Buyer does
not terminate this Agreement prior to the Inspection Period Expiration Date,
after the Inspection Period Expiration Date, Buyer shall continue to have the
right to inspect the Property, meet with Tenants (with Seller’s coordination and
accompaniment)  and perform such other tasks permitted in this Section 6.3 but
Buyer shall no longer have a right to terminate this Agreement based upon the
results of any such investigation.

7.             SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  The representations
and warranties of Buyer and Seller set forth herein shall survive the Closing
and delivery of the deed for a period of one (1) year from date of closing.

8.             FIRE OR OTHER CASUALTY.

8.1           Maintain Insurance.  Seller shall maintain in effect until the
Closing Date the insurance policies (or like policies) now in effect with
respect to the Premises and Personal Property.

8.2           Minimal Damage.  If prior to the Closing Date any portion of the
Property is damaged or destroyed by fire or other casualty, Seller shall give
prompt notice of such casualty to Buyer.  If the cost of repair or restoration
thereof shall be $250,000 or less (as established by good faith estimates
obtained by Buyer), this Agreement shall remain in force and, upon Buyer’s
consent, Seller shall commence to repair any such damage prior to Closing, if
the commencement of such repairs is possible prior to Closing.

8.3           Substantial Damage.  If prior to the Closing Date any portion of
the Property is damaged or destroyed by fire or other casualty, Seller shall
give prompt notice of such casualty to Buyer.  If the cost of repair or
restoration thereof shall be more than $250,000 (as established by good faith
estimates obtained by Buyer), Buyer may within thirty (30) days after receipt of
such notice from Seller (“Damage Notice”) of said damage or destruction,
terminate this Agreement by giving written notice thereof to Seller (“Buyer’s
Notice of Election”), and if this Agreement is so terminated, then the Deposit
shall be immediately refunded to Buyer, and thereafter neither party shall have
any further liability hereunder thereafter.  If Buyer does not so terminate this
Agreement, it shall remain in full force and effect, and the provisions of
Section 8.4 below shall apply.

8.4           Closing After Substantial Damage.  So long as this Agreement shall
remain in force under Section 8.2 or 8.3, then (i) the sum of (a) all proceeds
of insurance collected prior to Closing, (b) the amount of deductible under
Seller’s insurance policy and (c) the cost of repair or restoration (as
established by good faith estimates obtained by Buyer) for any uninsured
casualty, shall be credited to Buyer against the Purchase Price payable by Buyer
at Closing, and (ii) all unpaid claims and rights in connection with losses
shall be assigned to Buyer at Closing.  Buyer shall have a right to participate
in any proceedings in connection with the adjustment of any insurance proceeds.

12


--------------------------------------------------------------------------------




9.             CONDEMNATION.  If, prior to the Closing Date, all or any portion
of the Premises is taken by eminent domain or a notice of any eminent domain
proceedings with respect to the Premises or any part thereof is received by the
Seller, then Seller shall within five (5) days thereafter give notice thereof to
Buyer and Buyer shall have the option to (a) complete the purchase hereunder or
(b) if such taking, in Buyer’s sole and absolute discretion, adversely affects
the Premises or its current economic viability, terminate this Agreement, in
which event the Deposit shall be immediately refunded to Buyer, and this
Agreement shall be null and void.  Buyer shall deliver written notice of its
election to the Seller within twenty (20) days after the date upon which the
Buyer receives written notice of such eminent domain proceedings.  If notice of
condemnation is received by Buyer and it fails to deliver said written notice of
its election within said time period, such failure shall constitute a waiver by
Buyer of its right to terminate this Agreement.  If this Agreement is not so
terminated, Buyer shall be entitled to all awards or damages by reason of any
exercise of the power of eminent domain or condemnation with respect to or for
the taking of the Premises or any portion thereof, and until such time as
closing has occurred, or this Agreement terminates.  Any negotiation for, or
agreement to, and all contests of any offers and awards relating to eminent
domain proceedings shall be conducted with the joint approval and consent of the
Seller and the Buyer.

10.           Expense Allocations.

10.1         Seller shall pay one half of the applicable realty transfer taxes
related to the execution, delivery and recording of the Deed.  Seller shall pay
the broker commission.

10.2         Buyer shall pay one half of the applicable realty transfer taxes
related to the execution, delivery and recording of the Deed and all of the cost
of Buyer’s title examination, its environmental report, its survey and title
premiums and endorsements and any other costs incurred by Buyer in connection
with its inspection of the Property.

10.3         Buyer and Seller shall be responsible for paying their own
attorney’s fees in connection with this transaction.

10.4         All other closing expenses shall be paid in accordance with the
custom of the State and County in which the Premises are located.

11.           CLOSING.

11.1         Time and Date and Place.  The Closing on the sale of the Property
(herein referred to as the “Closing”) shall take place on a date specified by
Buyer in writing to Seller (the “Closing Date”) at least five (5) days prior to
the specified Closing Date, but in any event no later than thirty (30) days
following the Inspection Period Expiration Date, at the offices of Brandywine
Realty Trust, 401 Plymouth Road Suite 500 Plymouth Meeting, PA 19462, commencing
at 10:00 a.m. or at such other location and time as may be required by Buyer’s
lender, or by mail if mutually agreed upon by Buyer, Seller and Title Company.

13


--------------------------------------------------------------------------------




11.2         Documents.  At or prior to Closing, the parties indicated shall
simultaneously execute and deliver the following:

11.2.1      Seller’s Documents and Other Items.  Seller shall execute and
deliver or cause to be executed and delivered to Buyer in proper form for
recording where necessary:

11.2.1.1            Deed.  A special warranty deed in the form attached hereto
as Exhibit “G” (the “Deed”), conveying the Premises to Buyer, duly executed by
Seller for recording.  The Deed description shall be based upon the metes and
bounds description attached as Exhibit “A.

11.2.1.2            Bill of Sale.  A bill of sale in the form attached hereto as
Exhibit “H”, assigning, conveying and transferring to Buyer, all of the Personal
Property, free and clear of all liens, encumbrances and interests whatsoever.

11.2.1.3            Original Licenses, Contract Documents and Other Personal
Property.  All original Licenses, Leases, Contract Documents, and other Personal
Property and Intangible Property described in Section 1.2 and Section 1.3 of
this Agreement, and copies of any other property files maintained by Seller and
reasonably requested by Buyer.

11.2.1.4            Assignment of  Licenses, Contract Documents and Other
Intangible Property.  An executed counterpart of an general assignment and
assumption agreement in the form attached hereto as Exhibit “I”, assigning,
conveying and transferring to Buyer the Licenses, Contracts Documents and other
Intangible Property (the “Assignment of Contracts”).

11.2.1.5            Assignment of  Leases and Security Deposits.  An executed
counterpart of an assignment and assumption of leases agreement in the form
attached hereto as Exhibit “J”, assigning, conveying and transferring to Buyer
the Leases and any Security Deposits in the form of letters of credit (the
“Assignment of Leases”).

11.2.1.6            FIRPTA  and Certificates Required by Law.  All
certificate(s) required under Section 1445 of the Code.

11.2.1.7            Title Insurance Certificates.  A standard limited
partnership affidavit of title from Seller to Buyer and such affidavits of title
or other certifications as shall be reasonably required by the Title Company to
insure Buyer’s title to the Premises as set forth in Section 3.

11.2.1.8            Seller Certificate.  A written certification confirming that
as of Closing no representation or warranty of Seller contained in this
Agreement, nor any document or certificate delivered to Buyer pursuant to this
Agreement or in connection with the transaction contemplated hereby, contains
any untrue statement of a material fact or knowingly omits to state a material
fact necessary to make any representation or warranty contained herein
misleading.

14


--------------------------------------------------------------------------------




11.2.1.9            Keys.  All keys, combinations and security codes for all
locks and security devices on the Property;

11.2.1.10          Tenant Letter.  Letters to each tenant advising of the change
in ownership and directing the payment of rent to such party as the Buyer shall
designate, said letter to be in form acceptable to Buyer. 

11.2.1.11          Seller’s Authority.  Proof satisfactory to Buyer and its
counsel of Seller’s good standing and authority to enter into this transaction
and proof of existence and authority of Brandywine Realty Trust to act on behalf
of the Seller as its general partner.  Without limiting the generality of the
foregoing, Seller shall deliver a certificate from an authorized officer of the
Trust as the general partner of Seller confirming the incumbency of the
signatories and the current form and effect of the resolution authorizing the
transaction.

11.2.2      Buyer’s Deliveries .  Buyer shall deliver or cause to be delivered
to Seller the following:

11.2.2.1            The amounts required to be paid to Seller pursuant to this
Agreement;

11.2.2.2            Confirmation of the existence and subsistence of Buyer, and
the authority of those executing for Buyer, including, without limitation, the
following documents issued no earlier than thirty (30) days prior to Closing: a
certificate from the secretary of Buyer confirming the incumbency of the
signatories and the current force and effect of the resolution authorizing their
execution of the documents required under this Agreement;

11.2.2.3            An executed counterpart of the Assignment of Contracts; and

11.2.2.4            An executed counterpart of the Assignment of Leases.

11.2.3      Necessary Documents.  Buyer and Seller shall execute and deliver
such other documents and instruments as may be reasonably necessary to complete
the transaction contemplated by this Agreement.

12.           CONDITIONS PRECEDENT TO CLOSING.

12.1         Seller Conditions.  Notwithstanding anything to the contrary
contained herein, the obligation of Seller to close title in accordance with
this Agreement is expressly conditioned upon the fulfillment by and as of the
time of Closing of each of the conditions listed below; provided that Seller, at
its election, evidenced by written notice delivered to Buyer at or prior to the
Closing, may waive any of such conditions:

15


--------------------------------------------------------------------------------




12.1.1      Buyer shall have executed and delivered to Seller all of the
deliveries required under Section 11.2.2 and shall have paid all sums of money
required to be paid under this Agreement.

12.1.2      All representations and warranties made by Buyer in this Agreement
shall be true and correct in all material respects as of the Closing Date.

12.2         Buyer Conditions.  Notwithstanding anything to the contrary
contained herein, the obligation of Buyer to close title in accordance with this
Agreement is expressly conditioned upon the fulfillment by and as of the time of
the Closing of each of the conditions listed below; provided that Buyer, at its
election, evidenced by written notice delivered to Seller at or prior to the
Closing, may waive all or any of such conditions:

12.2.1      Seller shall have executed and delivered to Buyer all of the
documents, and shall have taken or caused to be taken all of the other action,
required of Seller under this Agreement.

12.2.2      Seller shall have delivered to Buyer estoppel certificates
(individually, an “Estoppel” and, collectively, the “Estoppels”) from Tenants
occupying no less than eighty (80%) percent of the leased rentable square feet
of the Improvements existing as of the date of this Agreement (the “Required
Percentage”), including Estoppels from Clear Channel Broadcast and Celeren
Corporation, all dated not more that thirty days prior to the Closing Date, in
the form attached hereto as Exhibit “F” and made a part hereof or certifying as
to the matters set forth on Exhibit “F” on such other form as may be provided by
any Tenant, provided that in each case such Estoppels are substantially the same
as those estoppel certificates that were delivered to Buyer prior to the
Inspection Period Expiration Date in accordance with Section 4.7  (collectively,
the “Required Estoppels”).   Notwithstanding the foregoing in the event that
Seller delivers Estoppels from Tenants occupying more than sixty-five (65%)
percent the of leased rentable square feet of the Improvements existing as of
the date of this Agreement, including  Clear Channel Broadcast and Celeren, but
less than the Required Percentage, Buyer’s condition set forth in this Section
12.2.2 shall be satisfied in the event that Seller shall have delivered one or
more certificates in substantially the same form as the form of Estoppel
attached hereto as Exhibit “F” confirming in all material respects the matters
set forth in the form estoppel certificate certificates that were delivered to
Buyer prior to the Inspection Period Expiration Date (each, a “Seller’s
Certificate”) so that, when combined with the Required Estoppels, Seller shall
delivered Seller’ Certificates and Required Estoppels from Tenants occupying the
Required Percentage. Seller’s failure to deliver Required Estoppels (or Seller’s
Certificates in lieu thereof to the extent permitted herein) under this Section
12.2.3 shall constitute only a failure of a condition to Buyer’s obligations
hereunder (in respect of which there shall be deemed to be no covenant on
Seller’s part to be performed) and not a default by Seller, and Buyer shall not
be entitled to specific performance of such obligation of Seller to deliver such
Required Estoppels.  In addition, Seller’s failure to obtain the Required
Estoppels (not including Seller’s Certificates) shall not entitle Buyer to the
remedies under Section 13.3 hereof.

16


--------------------------------------------------------------------------------




13.           DEFAULT; REMEDIES

13.1         In the event that any of Seller’s representations, warranties or
covenants contained in this Agreement are not true in all material respects or
if Seller shall have failed to have performed any of the covenants and/or
agreements contained in this Agreement which are to be performed by Seller, on
or before the date set forth in this Agreement for the performance thereof, or
if any of the conditions precedent to Buyer’s obligation to consummate the
transaction contemplated by this Agreement shall have failed to occur, Buyer
may, at its option, rescind this Agreement by giving written notice of such
rescission to Seller and Escrow Agent shall immediately thereafter return the
Deposit, and thereupon, subject to the provisions of Section 13.3 below, the
parties shall have no further liability to each other hereunder.  In the
alternative, but without limiting Buyer’s right upon any default by Seller
hereunder to receive the prompt return of the Deposit, Buyer may seek to enforce
specific performance of this Agreement.

13.2         In the event Buyer shall default in the performance of Buyer’s
obligations under this Agreement and the Closing does not occur as a result
thereof, Seller’s sole and exclusive remedy shall be, and Seller shall be
entitled, to retain the Deposit as and for full and complete liquidated and
agreed damages for Buyer’s default, and Buyer shall be released from any further
liability to Seller hereunder, except for those provisions herein which by their
terms expressly survive.

13.3         Buyer’s Out-of-Pocket Costs.  In the event of Seller’s breach or
default hereunder which results in Buyer’s termination of this Agreement, or in
the event that Seller shall fail to perform any term, covenant or agreement, or
satisfy any condition herein stipulated (including, without limitation, a
failure of title, but not including the failure to obtain from third party
Tenants the Required Estoppels), then, in any such event, upon termination by
Buyer hereunder, in addition to receiving the immediate return of the Deposit,
anything in the Agreement contained to the contrary notwithstanding, Buyer shall
also receive from Seller, upon demand, Buyer’s actual, documented out-of-pocket
costs and expenses associated with this Agreement and Buyer’s anticipated
acquisition of the Property including, without limitation, Buyer’s reasonable
counsel fees and costs, title expenses, survey costs, and other costs and
expenses associated with Buyer’s due diligence, including, without limitation,
legal, financial and accounting due diligence, Buyer’s structural inspection of
the Property and Buyer’s environmental assessment of the Property (collectively,
“Transaction Costs”).  The foregoing list is not intended to be exclusive, but
representative of the costs and expenses that the parties anticipate that Buyer
will incur in anticipation of this transaction.  Seller’s maximum reimbursement
liability under this Section 13.3 shall not exceed $150,000.00 plus the amount
of losses, if any, incurred by Buyer and actually paid as a result of any hedge
contracts of Buyer.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, SELLER’S TOTAL LIABILITY FOR DAMAGES FOR BREACH OF THE COVENANTS,
AGREEMENTS, WARRANTIES AND REPRESENTATIONS UNDER THIS AGREEMENT TO THE EXTENT
BUYER CLOSES HEREUNDER, COLLECTIVELY, SHALL NEVER EXCEED ONE MILLION DOLLARS
($1,000,000.00), AND IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES.

17


--------------------------------------------------------------------------------


14.           PRORATIONS.

14.1         Revenues and Operating Expenses.  The following items shall be
prorated at Closing, as of 11:59 pm of the day immediately preceding Closing
“Adjustment Date”:

14.1.1      Rents.     (a)           Fixed rents (including electricity, if
applicable) payable by Tenants which are collected on or prior to the Closing in
respect of the month (or other applicable collection period) in which the
Closing occurs (the “Current Month”), on a per diem basis based upon the number
of days in the Current Month prior to the Closing Date (which shall be allocated
to Seller) and the number of days in the Current Month on and after the Closing
Date (which shall be allocated to Buyer).

(b)           If, at the Closing, any such fixed rent, including rent in respect
of the Current Month, is past due by any Tenant, Buyer agrees that the first
moneys received by it from such Tenant shall be received and held by Buyer in
trust, and shall be disbursed as follows:

(i)            First, to Seller and Buyer, in an amount equal to the fixed rent
for the Current Month, apportioned as of the date of Closing;

(ii)           Next, to Buyer in an amount equal to all other fixed rent which
is then due and owing by such Tenant to Buyer in respect of all periods after
the Current Month;

(iii)          Next, to Seller  in an amount equal to all other fixed rent owing
by such Tenant to Seller in respect of all periods prior to the Current Month;
and

(iv)          The balance, if any, to Buyer.

Each party agrees to remit reasonably promptly to the other the amount of such
rents to which such party is so entitled and to account to the other party
monthly in respect of same.  Buyer shall have the right from time to time for a
period of sixty (60) days following the Closing, on reasonable prior notice to
Seller, to review Seller’s rental records with respect to the Property to
ascertain the accuracy of such accountings.  The rent received by Seller after
the Closing shall be apportioned and remitted, if applicable, as hereinabove
provided.

(c)           If the Closing shall occur prior to the time when any rental
payments for fuel pass-alongs, so-called escalation rent or charges based upon
real estate taxes, operating expenses, labor costs, cost of living or consumer
price increases, a percentage of sales or like items (collectively, “Overage
Rent”) are payable for any period which includes the period prior to the
Closing, then such Overage Rent for the applicable accounting period in which
the Closing occurs shall be apportioned subsequent to the Closing, but no such
apportionments shall be made more than sixty (60) days after Closing.  Buyer
agrees that it will receive in trust and pay over to

18


--------------------------------------------------------------------------------




Seller, within thirty (30) days after Buyer’s receipt thereof, a pro-rated
amount of such Overage Rent paid subsequent to the Closing by such Tenant based
upon the portion of such accounting period which occurs prior to the Closing (to
the extent not theretofore collected by Seller on account of such Overage Rent
prior to the Closing), and shall account to Seller in respect of the same.  If,
prior to the Closing, Seller shall collect any sums on account of Overage Rent
or fixed rent for a year or other period, or any portion of such year or other
period, beginning prior but ending subsequent to the Closing, such sums shall be
apportioned at the Closing as of the date of the Closing.

(d)           Overage Rent prepaid by Tenants or otherwise payable by Tenants
based on an estimated amount and subject to adjustment or reconciliation
pursuant to the related Leases subsequent to the Closing shall be apportioned as
provided in Section 14.1.1(c) hereof and shall be re-apportioned as and when the
related Tenant’s actual obligation for such Overage Rent is reconciled pursuant
to the related Lease.  Buyer and Seller shall jointly determine whether the
items constituting Overage Rent have been overbilled or underbilled with respect
to accounting periods prior to or in which the Closing occurs.  If Buyer and
Seller determine (subject to any protest rights of any Tenant) that there has
been an overbilling and an overbilled amount has been received, Buyer shall
reimburse or credit against Overage Rent next coming due such amount to the
Tenants which paid the excess amount and the parties shall contribute to such
reimbursement in the respective proportions in which the applicable overbilled
Overage Rents were previously apportioned between the parties as provided in
Section 14.1.1(c).  If Buyer and Seller determine (subject to any protest rights
of any Tenant) that there has been an underbilling, the additional amount may be
billed to the Tenants who are determined to owe such additional amount, and the
parties shall apportion such amount(s) so received in the respective proportions
in which Overage Rents were previously apportioned between the parties as
provided in Section 14.1.1(c).

(e)           All unapplied security deposits and advance rentals in the nature
of security deposits made by Tenants under Leases, if any, which are in the
possession or control of Seller on the date of the Closing shall be credited to
the Purchase Price upon Closing.  With respect to any security deposit which is
wholly or partially comprised of a letter of credit, all original letters of
credit, with all amendments thereto, actually held by Seller accompanied by
appropriate instruments (if made available after reasonable request by Seller)
executed by Seller to transfer the letters of credit to Buyer shall be delivered
to Buyer at Closing.  Any transfer fees or charges due in respect of the
assignment and/or replacement of any unapplied security deposit comprised of a
letter of credit shall be paid by 50% by Seller and 50% by Buyer, except to the
extent expressly required to be paid by a Tenant pursuant to its respective
Lease.  Seller and Buyer shall reasonably cooperate with each other following
the Closing so as to complete the transfer of the letters of credit and cause
Buyer to be the beneficiary thereunder.  The provisions of this Section
14.1.1(e) shall survive the Closing.

14.1.2      Taxes.  Real estate taxes, unmetered water and sewer charges and any
and all other municipal or governmental assessments of any and every nature
levied or

19


--------------------------------------------------------------------------------




imposed upon the Property in respect of the current fiscal year of the
applicable taxing authority in which the Closing Date occurs (the “Current Tax
Year”), on a per diem basis based upon the number of days in the Current Tax
Year prior to the Closing Date (which shall be allocated to Seller) and the
number of days in the Current Tax Year on and after the Closing Date (which
shall be allocated to Buyer); provided, however, that there shall be no
adjustment of real estate taxes, water and sewer charges and any other municipal
or governmental assessments payable by any Tenant directly to the taxing
authority under any Lease.  If the Closing shall occur before the tax rate for
the Current Tax Year is fixed, the apportionment of real estate taxes shall be
upon the basis of the tax rate for the next preceding fiscal period applied to
the latest assessed valuation.  Promptly after the new tax rate is fixed for the
fiscal period in which the Closing takes place, the apportionment of real estate
taxes shall be recomputed.  Upon the Closing Date and subject to the adjustment
provided above, Buyer shall be responsible for real estate taxes and assessments
levied or imposed upon the Property payable in respect of the Current Tax Year
and all periods after the Current Tax Year.  In the event that any assessments
levied or imposed upon the Property are payable in installments, the installment
for the Current Tax Year shall be prorated in the manner set forth above and
Buyer hereby assumes the obligation to pay any such installments due on and
after the Closing Date.

14.1.3      Deposits.  Tax and utility company deposits, if any, shall be
credited to Seller if such amounts remain on deposit after the Closing for the
benefit of Buyer.

14.1.4      Water and Sewer Charges.  Water and sewer charges and fire
protection and inspection services based upon meter readings to be obtained by
Seller effective as of the Adjustment Date, or if not so obtainable, a date not
more than ten (10) days prior to the Adjustment Date, and the unfixed meter
charges based thereon for the intervening period shall be apportioned on the
basis of such last reading.  Upon the taking of a subsequent actual reading,
such apportionment shall be readjusted and Seller or Buyer, as the case may be,
will promptly deliver to the other the amount determined to be so due upon such
readjustment.  If Seller is unable to furnish such prior reading, any reading
subsequent to the Closing will be apportioned on a per diem basis from the date
of such reading immediately prior thereto and Seller shall pay the proportionate
charges due up to the date of Closing.

14.1.5      Assigned Contracts.  Amounts paid or payable in respect of any
service and maintenance contracts assigned to Buyer in accordance herewith, if
any, in respect of the billing period of the related service provider in which
the Closing Date occurs (the  “Current Billing Period”) on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date (which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to Buyer)
and assuming that all charges are incurred uniformly during the Current Billing
Period.  Calculations hereunder shall be based upon the most recent invoice
rendered to Seller by the applicable service provider and, after an actual bill
covering the period ending on the Closing Date is received, the apportionment of
such charges hereunder shall be recomputed.

20


--------------------------------------------------------------------------------




14.1.6      Electricity, gas, steam and fuel.  Electricity, gas and steam and
fuel oil, if any, based on meter readings or a fuel company letter showing
measurement on the day immediately preceding Closing, and valued at current
prices.

14.1.7      Landlord Work Credit.  Seller shall credit to Buyer at Closing the
estimated cost of completing of Suite 203 comprising 6,676 rentable square feet
as a “white box”.

14.2         Custom and Practice.  Except as set forth in this Agreement, the
customs of the State and County in which the Premises are located shall govern
prorations.

14.3         Future Installments of Taxes.  If at Closing, the Property or any
part thereof shall be or shall have been affected by an assessment or
assessments which are or may become payable in installments, then for purposes
of this Agreement, all unpaid installments of any such assessment, including
those which are to become due and payable and to be liens upon the Property
shall be paid and discharged by Seller at Closing.

14.4         Application of Prorations.  If such prorations result in a payment
due Buyer, the cash payable at Closing shall be reduced by such sum.  If such
prorations result in a payment due Seller, the same shall be paid by Buyer at
Closing.

14.5         Schedule of Prorations.  The parties shall endeavor to jointly
prepare a schedule of prorations for the Property no less than five (5) days
prior to Closing.

14.6         Readjustments.  The parties shall correct any errors in prorations
as soon after the Closing as amounts are finally determined but no later than
sixty (60) days following the Closing Date.

15.           BROKERS.  Except for CB Richard Ellis, Inc.’s fee which shall be
paid by Seller pursuant to a separate agreement, each party hereby represents
and warrants to the other that it has not employed or retained any broker or
finder in connection with the transactions contemplated by this Agreement, and
that neither has had any dealings with any other person or party which may
entitle that person or party to a fee or commission.  Each party shall indemnify
the other of and from any claims for commissions by any person or party claiming
such commission by or through the indemnifying party.

16.           ESCROW AGENT.  The parties hereto have requested that the Deposit
be held in escrow by the Escrow Agent to be applied at the Closing or prior
thereto in accordance with this Agreement.  The Escrow Agent will deliver the
Deposit to Seller or to Buyer, as the case may be under the following
conditions:

16.1         Payment to Seller.  To Seller on the Closing Date upon the
consummation of Closing;

21


--------------------------------------------------------------------------------




16.2         Payment to a Party.  To a party as specified in a document signed
by Seller and Buyer or their attorneys, including without limitation this
Agreement.

16.3         Notice of Dispute.  If either Seller or Buyer believes that it is
entitled to the Deposit or any part thereof, it shall make written demand
therefor upon the Escrow Agent.  The Escrow Agent shall promptly mail a copy
thereof to the other party in the manner specified in Section 17.1 below.  The
other party shall have the right to object to the delivery of the Deposit, by
filing written notice of such objections with the Escrow Agent at any time
within ten (10) days after the mailing of such copy to it in the manner
specified in Section 17.1 below, but not thereafter.  Such notice shall set
forth the basis for objection to the delivery of the Deposit.  Upon receipt of
such notice, the Escrow Agent shall promptly deliver a copy thereof to the party
who filed the written demand.  Notwithstanding the foregoing, in the event that
(i) prior to the Inspection Period Expiration Date, Escrow Agent receives a copy
of a notice from Buyer to Seller that Buyer has elected to terminate this
Agreement or (ii) Escrow Agent receives a copy of Buyer’s notice to terminate
this Agreement pursuant to Section 8.3 or Section 9 of this Agreement, Escrow
Agent shall immediately return the Deposit to Buyer and Seller shall have no
right to object thereto.

16.4         Escrow Subject to Dispute.  In the event the Escrow Agent shall
have received the notice of objection provided for in 16.2 above of this
Section, in the manner and within the time therein prescribed, the Escrow Agent
shall continue to hold the Deposit until (i) the Escrow Agent receives written
notice from both Seller and Buyer directing the disbursement of the Deposit in
which case the Escrow Agent shall then disburse said Deposit in accordance with
said direction, or (ii) litigation arises between Seller and Buyer, in which
event the Escrow Agent shall deposit the Deposit with the Clerk of the Court in
which said litigation is pending, or (iii) the Escrow Agent takes such
affirmative steps as the Escrow Agent may, at the Escrow Agent’s option elect in
order to terminate the Escrow Agent’s duties including, but not limited to,
deposit in Court and an action for interpleader.

16.5         Escrow Agent’s Rights and Liabilities. Escrow Agent shall not be
required to determine questions of fact or law, and may act upon any instrument
or other writing believed by it in good faith to be genuine and to be signed and
presented by the proper person, and shall not be liable in connection with the
performance of any duties imposed upon Escrow Agent by the provisions of this
Agreement, except for Escrow Agent’s own willful default or gross negligence. 
Escrow Agent shall have no duties or responsibilities except those set forth
herein.  Escrow Agent shall not be bound by any modification of this Agreement,
unless the same is in writing and signed by Buyer and Seller, and, if Escrow
Agent’s duties hereunder are affected, unless Escrow Agent shall have given
prior written consent thereto.  In the event that Escrow Agent shall be
uncertain as to Escrow Agent’s duties or rights hereunder, or shall receive
instructions from Buyer or Seller which, in Escrow Agent’s opinion, are in
conflict with any of the provisions hereof, Escrow Agent shall be entitled to
hold and apply the Deposit, pursuant to Section 16.3, and may decline to take
any other action.

22


--------------------------------------------------------------------------------




17.           GENERAL PROVISIONS.

17.1         Notices.  All notices or other communications required or permitted
to be given under the terms of this Agreement shall be in writing, and shall be
deemed effective when (i) sent by nationally-recognized overnight courier, (ii)
facsimile with original following by regular mail, or (iii) deposited in the
United States mail and sent by certified mail, postage prepaid, addressed as
follows:

If to Seller, addressed to:

Brandywine Operating Partnership, L.P..
c/o Brandywine Realty Trust
401 Plymouth Road, Suite 500
Plymouth Meeting, PA  19462
Attn:       George Hasenecz, Vice President
                 Lisa H. Barber, Associate General Counsel

If to Buyer, addressed to:

Amerimar Enterprises, Inc.
The Rittenhouse
Suite 1900
210 West Rittenhouse Square
Philadelphia, PA 19103
Attn: Stephen J. Gleason

and

Dividend Capital Total Realty Trust
7 Times Square, Suite 3503
New York, New York 10036
Attn: Marc J. Warren

With a copy to:

Solomon and Weinberg LLP
900 Third Avenue, 29th Floor
New York, New York 10022
Attention:              Joseph D. D’Angelo, Esq.
Telecopier:            (212) 605-0999

If to Escrow Agent, addressed to:

Fidelity National Title Insurance Company
8450 E. Crescent Parkway, Suite 410
Greenwood Village, CO 80111
Attention:              Robert Masten
Telecopier:            (720) 489-7592

23


--------------------------------------------------------------------------------




or to such-other address or addresses and to the attention of such other person
or persons as any of the parties may notify the other in accordance with the
provisions of this Agreement.

17.2         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

17.3         Entire Agreement.  All Exhibits attached to this Agreement are
incorporated herein and made a part hereof.  This Agreement constitutes the
entire agreement between the parties hereto and supersedes all prior
negotiations, understandings and agreements of any nature whatsoever with
respect to the subject matter hereof.  This Agreement may not be modified or
amended other than by an agreement in writing.  The captions included in this
Agreement are for convenience only and in no way define, describe or limit the
scope or intent of the terms of this Agreement.

17.4         Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the Commonwealth of Pennsylvania.

17.5         No Recording.  This Agreement shall not be recorded in the Clerk’s
Office or in any other office or place of public record.

17.6         Tender. The simultaneous tender of deed by Seller for purchase
price from Buyer  are hereby mutually waived.  It being understood that closing
shall occur through the offices of a title company and the deed and purchase
price shall be delivered to the title company for Closing.

17.7         Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

17.8         Further Instruments.  Seller will, whenever and as often as it
shall be reasonably request so to do by Buyer, and Buyer will, whenever and as
often as it shall be reasonably requested so to do by Seller, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any and all conveyances, assignments, correction instruments and all other
instruments and documents as may be reasonably necessary in order to complete
the transaction provided for in this Agreement and to carry out the intent and
purposes of this Agreement.  All such instruments and documents shall be
satisfactory to the respective attorneys for Buyer and Seller.  The provisions
of this Article shall survive the Closing.

17.9         Time.  Time is of the essence.  In the event the last day permitted
for the performance of any act required or permitted under this Agreement falls
on a Saturday, Sunday, or legal holiday of the United States or the Commonwealth
of Pennsylvania, the time for such

24


--------------------------------------------------------------------------------




performance will be extended to the next succeeding business day.  Time periods
under this Agreement will exclude the first day and include the last day of such
time period.

17.10       Effective Date.  Whenever the term or phrase “effective date hereof”
or “date hereof” or other similar phrases describing the date this Agreement
becomes binding on Seller and Buyer are used in this Agreement, such terms or
phrases shall mean and refer to the date on which a counterpart or counterparts
of this Agreement executed by Seller and Buyer are deposited with the Escrow
Agent.

17.11       Time for Acceptance.  This Agreement shall constitute an offer to
buy or sell the Property, as case may be, on the terms herein set forth only
when executed by the Seller or Buyer.  This Agreement may be accepted by the
party receiving such executed Agreement only by executing this Agreement and
delivering an original signed copy hereof to the Escrow Agent and an originally
signed copy hereof to the other party hereto within three (3) business days
after such receipt.  Failure to accept in the manner and within the time
specified shall constitute a rejection and termination of such officer.

18.           EXCULPATION.  No recourse shall be had for any obligation of
Brandywine Realty Trust or Seller under this Agreement or under any document
executed in connection herewith or pursuant hereto, or for any claim based
thereon or otherwise in respect thereof, against any past, present or future
trustee, shareholder, officer or employee of Brandywine Realty Trust or Seller,
whether by  virtue of any statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being expressly waived
and released by the Buyer and all parties claiming by, through or under Buyer.

19.           ENTRY AND BUYER INDEMNITY.  In connection with any entry by Buyer,
or its agents, employees or contractors onto the Property, Buyer shall give
Seller reasonable advance notice of such entry and shall conduct such entry and
any inspections in connection therewith so as to minimize, to the greatest
extent possible, interference with Seller’s property management of the Property
and the business of Seller’s tenants and otherwise in a commercially reasonable
manner.  Without limiting the foregoing, prior to any entry to perform any
on-site testing, Buyer shall give Seller notice thereof, including the identity
of the company or persons who will perform such testing and the proposed scope
of the testing.  If Buyer or its agents, employees or contractors take any
sample from the Property in connection with any such approved testing, upon
Seller’s request, Buyer shall provide to Seller a portion of such sample being
tested to allow Seller, if it so chooses, to perform its own testing.  Seller or
its representative may be present to observe any testing or other inspection
performed on the Property.  Buyer shall maintain, and shall assure that its
contractors maintain, public liability and property damage insurance in amounts
and in form and substance adequate to insure against all liability of Buyer, its
agents, employees or contractors, arising out of any entry or inspections of the
Property pursuant to the provisions hereof, and Buyer shall provide Seller with
evidence of such insurance coverage upon request by Seller.  Buyer shall
indemnify, defend and hold Seller harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
reasonable attorney’s fees) arising out of or relating to any entry on the
Property by Buyer, its agents, employees or contractors in the course of
performing the inspections, testings or inquiries provided for in this
Agreement, including without limitation

25


--------------------------------------------------------------------------------




damage to the Property or release of hazardous substances or materials onto the
Property, excluding, however, any costs incurred by Seller in supervising
Buyer’s testing.  The foregoing indemnity shall survive beyond the Closing, or
if the sale is not consummated, beyond the termination of this Agreement for a
period of one year.

20.           RELEASE.  Except to the extent of the representations warranties
and covenants of Seller expressly set forth in this Agreement, and except to the
extent of a breach by Seller of applicable laws, and except as otherwise set
forth in this Agreement, Buyer, on behalf of itself and its successors and
assigns, waives its right to recover from, and forever releases and discharges,
Seller, Seller’s affiliates, Seller’s investment manager, the partners,
trustees, shareholders, directors, officers, employees and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns (collectively, the “Seller Related Parties”), from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including,
without limitation, attorneys’ fees and costs), whether direct or indirect,
known or unknown, foreseen or unforeseen, which may arise on account of or in
any way be connected with the physical condition of the Property or any law or
regulation applicable thereto, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601 et seq.), the Resources Conservation and Recovery Act of
1976 (42 U.S.C. Section 6901 et seq.), the Clean Water Act (33 U.S.C. Section
466 et seq.), the Safe Drinking Water Act (14 U.S.C. Sections 1401-1450), the
Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et seq.), and the
Toxic Substance Control Act (15 U.S.C. Sections 2601-2629).

21.           CONFIDENTIAL INFORMATION.  The parties acknowledge that the
transaction described herein is of a confidential nature and shall not be
disclosed except to affiliates, members, partners, employees, directors,
officers, consultants, investors, advisors, attorneys, accountants, potential
debt and equity financing sources and other representatives of either party, or
as required by law, regulation or any legal or judicial process.  No party will
make any public disclosure of the specific terms of this Agreement, except as
required by law, regulation or any legal or judicial process.  Without limiting
the generality of the foregoing, any press release or other public disclosure
regarding this Agreement or the transactions contemplated herein, and the
wording of same, must be approved in advance by both parties, except for
disclosures required by law, regulation or any legal or judicial process.  In
connection with the negotiation of this Agreement and the preparation for the
consummation of the transactions contemplated hereby, each party acknowledges
that it will have access to confidential information relating to the other
party.  Each party shall treat such information as confidential, preserve the
confidentiality thereof, and not duplicate or use such information, except to
advisors, consultants, investors and affiliates in connection with the
transactions contemplated hereby.  In the event of the termination of this
Agreement for any reason whatsoever, Buyer will return to Seller, at Seller’s
request, all documents, work papers, and other material (including all copies
thereof) obtained from Seller in connection with the transactions contemplated
hereby, and each party shall use its best efforts, including instructing its
employees and others who have had access to such information, to keep
confidential and not to use any such information.  The provisions of this
Section will survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.

26


--------------------------------------------------------------------------------




22.           OFAC.

Buyer represents, warrants and covenants that neither Buyer nor any of its
partners, officers, directors, or members (i) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L. No.
101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban
Democracy Act, 22 U.S.C. §§ 60­01-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.).  Buyer hereby agrees to defend, indemnify, and hold
harmless Seller from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing representation, warranty and covenant. 
The breach of this representation, warranty and covenant by Buyer shall entitle
Seller to terminate this Agreement and be awarded the Deposit as liquidated
damages.

23.           INFORMATION AND AUDIT COOPERATION.  At any time within ninety (90)
days after the Closing, Seller shall allow Buyer’s auditors access to the books
and records of Seller and the working papers of Seller’s independent auditors
relating to the operation of the Property for three (3) years prior to Closing
to enable Buyer to comply with any financial reporting requirements applicable
to Buyer.

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.

 

[SELLER]

 

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

By: Brandywine Realty Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[BUYER]

 

 

 

BALA POINTE OWNER LP

 

 

 

By: Bala Pointe GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Agreed to by Escrow Agent with regard

 

to the obligations, terms, covenants

 

and conditions contained in this

 

Agreement relating to Escrow Agent.

 

 

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

28


--------------------------------------------------------------------------------




Exhibits to Agreement of Sale

“A”         -               Legal Description

“B”         -               Seller’s Historic Title

“C”         -               Service Contracts

“D”         -               Litigation

“E-1”      -               Existing Leases

“E-2”      -               Rent Roll

“F”          -               Form of Estoppel

“G”         -               Form of Deed

“H”         -               Form of Bill of Sale

“I”           -               Form of Assignment of Contracts

“J”          -               Form of Assignment of Leases

“K”         -               Brokerage Agreements

29


--------------------------------------------------------------------------------




AGREEMENT OF SALE

--------------------------------------------------------------------------------

between

BRANDYWINE OPERATING PARTNERSHIP, L.P.

and

BALA POINTE OWNER LP

Dated: June    , 2006

30


--------------------------------------------------------------------------------




EXHIBIT “A”

Legal Description

See Attached

31


--------------------------------------------------------------------------------




EXHIBIT “B”

Seller’s Historic Title

See Attached

32


--------------------------------------------------------------------------------




EXHIBIT “C”

List of Service Contracts

ThyssenKrupp Elevator Corporation – elevator maintenance

Custom Metal Restoration – metal maintenance

Genserve, Inc. – generator service

Worth & Company – HVAC

Hoffman Design Group – Interior landscaping

Allan Industries – janitorial

Charles Friel, Inc. – exterior landscaping

Hoffman Design Group – holiday decorations

ZAP – pest control

Militia Hill Security – security

Charles Friel, Inc. – snow removal

A&S Sprinkler co – sprinkler

Onyx Waste Services – trash removal

Southampton Window Cleaning – window cleaning (part of global contract)

33


--------------------------------------------------------------------------------




EXHIBIT “D”

Litigation

NONE

34


--------------------------------------------------------------------------------




EXHIBIT “E-1”

Existing Leases

1.               American Board of Ophthalmology Agreement of Lease dated May
16, 1990

a.               1st Amendment to Lease dated June 5, 1992

b.              2nd Amendment to Lease dated September 4, 1996

c.               3rd Amendment to Lease dated January 29, 1999

d.              4th Amendment to Lease dated June 18, 2001

e.               5th Amendment to Lease undated (2004)

2.               American Liver Foundation

a.               Lease dated June 19, 2002

b.              1st Amendment to Lease dated March 2005

3.               Jayne Antonowsky

a.               Lease dated December 1, 1995

b.              1st Amendment to Lease dated June 1, 2000

c.               2nd Amendment dated October 21, 2005

d.              3rd Amendment to Lease dated November 17, 2005

4.               Assignment Ready Inc.

a.               Lease dated January 12, 2006

5.               Becker Corporation

a.     Lease dated October 23, 1999

b.     1st Amendment to Lease dated August 22, 2001

c.     2nd Amendment to Lease dated April 28, 2003

d.     3rd Amendment to Lease dated June 5, 2004

e.     4th Amendment to Lease dated May 2005

f.                 5th Amendment to Lease dated February 16, 2006

6.               Steven Berger, Esq.

a.     Lease dated April 30, 2002

b.     1st Amendment to Lease dated May 13, 2003

c.               2nd Amendment dated June 17, 2005

7.               Capital Management Systems, Inc. (CMS)

a.               Lease dated October 15, 2004

8.               Celeren Corporation

a.     Lease Agreement dated February 13, 2006

9.               Clear Channel Broadcasting, Inc.

a.               Lease dated September 2004

35


--------------------------------------------------------------------------------




10.         CMA Philadelphia / JM Consulting

a.               Lease dated September 9, 2002

11.         Connectechs, LLC

a.     Lease Agreement dated October 7, 2004

12.         Crane Communications

a.               Lease dated August 5, 2004

13.         Dash & Love

a.               Lease dated July 9, 2004

14.         Engineering Environmental Management (E2M)

a.               Lease dated November 11, 2003

15.         Dr. Eli Harmon

a.               Agreement to Lease dated June 26, 1992

b.              1st Amendment to Lease dated September 12, 1997

c.               2nd Amendment to Lease dated February 10, 2000

d.              3rd Amendment to Lease dated March 31, 2003

e.               4th Amendment to Lease dated July 7, 2004

f.                 5th Amendment to Lease dated July 19, 2005

16.         Equichoice

a.               Lease dated may 17, 2005

17.         ESC Consulting

a.               Lease dated September 17, 2001

18.         Freedman Consulting

a.               Lease dated August 25, 2001

b.              1st Amendment to Lease dated September 19, 2001

c.               Sublease dated September 20, 2002

d.              Consent to Sublease dated August 25, 2001

19.         FXpress Corporation

a.               Agreement of Lease dated September 30, 1997

b.              1st Amendment to Lease dated May 16, 2001

c.               2nd Amendment to Lease dated September 22, 2004

d.              3rd Amendment to Lease dated April 7, 2005

20.         Gallagher Medical Group

a.               Lease dated April 17, 2002

 

36


--------------------------------------------------------------------------------




b.              First Amendment to Lease dated May 23, 2003

c.               2nd Amendment to Lease Agreement dated May 23, 2005

21.         Gravco Inc.

a.               Lease dated September 30, 2000

b.              Amendment to Lease dated August 15, 2002

22.         HMA Advisors

a.               Lease dated September 17, 2002

23.         HSBC Center

a.               Agreement of Lease dated August 8, 1996

b.              1st Amendment to Lease dated June 18, 2001

c.               Sublease between HSBC and Resolutions Consulting dated October
27, 2003

24.         International Communications  Support Services, Inc. (ICSS)

a.               Lease dated July 24, 2003

25.         Infinity Café (Man Young)

a.               Agreement of Lease dated February 17, 1997

b.              1st Amendment to Lease dated February 11, 2002

c.               2nd Amendment to Lease dated December 1, 2003

d.              3rd Amendment to Lease dated February 28, 2006

26.         ITM Associates Inc.

a.               Lease dated April 2005

27.         Jo-Dan Enterprises

a.               Agreement of Lease dated March 6, 1995

b.              1st Amendment to Lease dated October 11, 1999

c.               2nd Amendment to Lease dated April 17, 2003

d.              3rd Amendment to Lease dated July 28, 2004

e.               4th Amendment to Lease dated May 6, 2005

28.         Dr. Kluft/Dr. Fine

a.               Lease dated June 3rd, 1997

b.              1st Amendment to Lease dated February 14, 2002

29.         Amy MacIntyre, MD & Bryan MacIntyre

a.               Lease dated January 25, 2006

30.         Lerry C. McCrae Inc. – Suite 232

a.               Lease dated September 2002

31.         Moreland Development, LLC – Suite 209

37


--------------------------------------------------------------------------------


a.               Lease dated May 31, 2005

32.         Net Revenue

a.               Lease Agreement dated February 15, 2005

33.         Dr. Henri Parens

a.     Lease dated June 4, 1993

b.     1st Amendment to lease dated April 20, 1998

c.               2nd Amendment to Lease dated September 30, 2002

34.         The Parkinson Council

a.               Lease dated December 1, 2005

35.         Pro-Care Medical Staffing

a.               Lease dated April 29, 2004

36.         Renal Care Group

a.               Lease dated May 2, 2005

37.         Jewish Republican Coalition

a.               Lease dated April 8, 2005

38.         Richard Rosen

a.               Lease dated January 27, 2003

39.         SPH Investments Inc.

a.               Lease dated January 23, 2004

40.         Cheryl Sanfacon/D. Norris

a.               Lease dated June 26, 2003

41.         Sang Yong Han

a.               Lease dated September 24, 1998

b.              1st Amendment to Lease dated December 18, 2002

42.         Security Search & Abstract

a.               Lease dated January 26, 2005

43.         Software Galleria et all

a.               Lease dated December 2004

44.         Systems Staffing Group, Inc.

a.               Lease dated December 20, 2005

45.         Treister & Co.

38


--------------------------------------------------------------------------------




a.     Lease dated August 19, 1988

b.              1st Amendment to Lease dated December 7, 1990

c.               2nd Amendment to Lease dated January 29, 1991

d.              3rd Amendment to Lease dated December 2, 1993

e.               4th Amendment to Lease dated November 30, 1995

f.                 5th Amendment to Lease dated November 2, 1998

g.              6th Amendment to Lease dated November 26, 2003

46.         US LEC of PA

a.     Lease dated August 30, 1999

b.              1st Amendment to Lease dated December 19, 2003

47.         Wingstar Mortgage LLC

a.               Lease dated August 2, 2005

48.         Christopher H. Wright & Assoc. Inc.

a.               Lease dated August 8, 2005

49.         Yipes Enterprise Services, Inc.

a.               Lease dated September 6, 2005

39


--------------------------------------------------------------------------------




EXHIBIT “E-2”

Rent Roll

See Attached

40


--------------------------------------------------------------------------------





EXHIBIT “F”

Form of Estoppel

             , 2006

Brandywine Operating Partnership, L.P.

401 Plymouth Road

Plymouth Meeting, PA  19462

Attention: Lisa Hunn Barber, Esquire

Re:                               Lease between            and           , dated
          , as amended                       (“Lease”) for Suite         ,
located at                                    (the “Property”)

To Whom it May Concern:

The undersigned is the holder of the Buyer’s interest under the Lease demising a
portion of the Property (the “Leased Premises”).  We understand that BRANDYWINE
OPERATING PARTNERSHIP, L.P., (“Brandywine”) intends to transfer the Property
to                                  , (“Buyer), and that                       
(“Lender”) may be the holder of a first mortgage on the Property, and that
Brandywine, Buyer and Lender require this certification from us.

Accordingly, we hereby certify to Brandywine, Buyer and Lender as follows:

1.             The Lease is in full force and effect and has not been modified,
amended or supplemented in any way, except as follows (Insert dates of all
modifications, amendments, or supplements; if none, write
“None”):                                          .

2.             There are no other representations, warranties, agreements,
concessions, commitments, or other understandings between the undersigned and
the Landlord regarding the Property other than as set forth in the Lease or
paragraph 1 above.

3.             The landlord under the Lease has completed and delivered, and the
undersigned has accepted, the Leased Premises in the condition required by the
Lease and the term of the Lease commenced on                     .  The Leased
Premises consists of approximately                   square feet.  The
undersigned has taken possession of and is occupying the Leased Premises on a
rent-paying basis and the monthly base rent payable thereunder is $          ,
payable in advance.  All improvements and work required under the Lease to be
made by the landlord thereunder and all facilities required under the Lease to
be furnished to the Leased Premises have been completed to the satisfaction of
the undersigned, except as follows (Insert description of any improvements and
work to be completed by the landlord under the Lease; if none, write “None”):
                                       .

41


--------------------------------------------------------------------------------




4.             The fixed expiration date set forth in the Lease, excluding
renewals and extensions, is                     .  The undersigned neither has
any option or right to purchase the Property or any portion thereof nor does the
undersigned have any right or option to terminate the Lease or any of its
obligations thereunder in advance of the scheduled termination date of the Lease
as noted above, except as follows (Insert description of any purchase rights or
options, and/or any early termination rights; if none, write “None):
                        .

5.             All rents, additional rents and other sums due and payable under
the Lease have been paid in full and no rents, additional rents or other sums
payable under the Lease have been paid for more than one (1) month in advance of
the due dates thereof.

6.             The landlord under the Lease is not in default under any of the
requirements, provisions, terms, conditions or covenants of the Lease to be
performed or complied with by the landlord under the Lease, and no event has
occurred or situation exists which would, with the passage of time and/or the
giving of notice, constitute a default or an event of default by the landlord
under the Lease.

7.             The undersigned is not in default under any of the requirements,
provisions, terms, conditions, or covenants of the Lease to be performed or
complied with by the undersigned, and no event has occurred or situation exists
which would, with the passage of time and/or the giving of notice, constitute a
default or an event of default by the undersigned under the Lease.

8.             The undersigned has paid to the landlord under the Lease a
security deposit of $               .

9.             The undersigned has no existing offsets, liens, claims or credits
against the fixed rent or any additional rent, except for the following offsets
or credits or tenant allowances to which the undersigned is entitled pursuant to
the Lease (if none, write “None                   .

10.           There are no actions, voluntary or involuntary, pending against
the undersigned under the bankruptcy laws of the United States or any State
thereof.

11.           The undersigned hereby acknowledges and agrees that this
certificate may be relied upon by any mortgagee, Buyer or any prospective
purchaser, any prospective mortgagee, or assignee of any mortgage, of landlord’s
interest in the Premises or any part thereof.

42


--------------------------------------------------------------------------------




 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

 

 

43


--------------------------------------------------------------------------------




EXHIBIT “G”

Form Special Warranty Deed

THIS INDENTURE made the      day of              , in the year of our Lord two
thousand and six (2006),

BETWEEN BRANDYWINE OPERATING PARTNERSHIP, L.P. a Delaware limited partnership
having a place of business at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA
19462 (hereinafter called the Grantor), of the one part, and
                         a                              (hereinafter called the
Grantee), of the other part,

WITNESSETH That the said Grantor for and in considera­tion of the sum of Thirty
Four Million Nine Hundred and Eighteen Thousand Dollars ($34,918,000), lawful
money of the United States of America, unto it well and truly paid by the said
Grantee, its successors and assigns, at or before the sealing and delivery
hereof, the receipt whereof is hereby acknowledged, has granted, bargained and
sold, released and confirmed, and by these presents does grant, bargain and
sell, release and confirm unto the said Grantee, its successors and assigns, ALL
THAT CERTAIN lot or parcel of ground, situate in the Township of Lower Merion,
City of Bala Cynwyd, Montgomery County, Pennsylvania, more particularly bounded
and described in Exhibit “A” attached hereto and made part hereof.

TOGETHER with all and singular the buildings and im­provements, ways, streets,
alleys, driveways, waters, water-courses, rights, liberties, privileges,
heredita­ments and appurtenances, whatsoever unto the hereby granted premises
belonging, or in any wise appertaining, and the reversions and remainders,
rents, issues, and profits thereof; and all the estate, right, title, inter­est,
property, claim and demand whatsoever of it, the said Grantor, as well at law as
in equity, of, in, and to the same.

TO HAVE AND TO HOLD the said lot or piece of ground above described, with the
buildings and improvements thereon erected, hereditaments and premises hereby
granted, or mentioned and intended so to be, with the appurtenances, unto the
said Grantee, its successors and assigns, to and for the only proper use and
behoof of the said Grantee, its successors and assigns forever.

AND the said Grantor, for itself, its successors and assigns, does covenant,
promise and agree, to and with the said Grantee, its successors and assigns, by
these presents, that it, the said Grantor and its successors and assigns, all
and singular the hereditaments and premises hereby granted or mentioned and
intended so to be, with the appurtenances, unto the said Grantee, its successors
and assigns, against it, the said Grantor and its succes­sors, and against all
and every person and persons whom­soever lawfully claiming or to claim the same
or any part thereof, by, from or under it or any of them, shall and WILL
SPECIALLY WARRANT AND FOREVER DEFEND.

44


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor, has caused this Deed to be duly executed as of the
day and year first above written.

Witness:

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

By:

Brandywine Realty Trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA:

 

 

 

:

SS

 

 

 

 

COUNTY OF MONTGOMERY

 

:

 

On this, the     th day of             , 2006, before me, a Notary Public in and
for the State and County aforesaid, the undersigned personally appeared, who
acknowledged himself to be                       , the                   of the
general partner of the Grantor, and that he/she, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by
himself/herself  as                     .

 



 

 

NOTARY PUBLIC

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

The address of the above named Grantee is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On behalf of the Grantee

 

45


--------------------------------------------------------------------------------




EXHIBIT “H”

Form of Bill of Sale

KNOW ALL MEN BY THESE PRESENTS THAT BRANDYWINE OPERATING PARTNERSHIP, L.P. a
Delaware limited partnership having a place of business at 401 Plymouth Road,
Suite 500, Plymouth Meeting, PA 19462 (“Seller”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
granted, bargained, sold, conveyed, transferred, assigned and delivered to
                                         , a                        (“Buyer”),
and by these presents does grant, bargain, sell, convey, transfer, assign and
deliver unto Buyer, its successors and assigns, all right, title and interest in
and to all machinery, equipment, supplies and fixtures owned by Seller (the
“Personal Property”) located at the real property described on Exhibit “A”
attached hereto.

TO HAVE AND TO HOLD, all and singular the Personal Property by these presents
granted, bargained, sold, conveyed, transferred, assigned and delivered unto
Buyer, its successors and assigns, forever.

Seller hereby represents and warrants to Buyer that Seller holds good and
marketable title to the Personal Property, the Personal Property is being
conveyed to Buyer free and clear of all liens and encumbrances of any kind and
nature, and Seller shall warrant and defend the title to the Personal Property
unto Buyer, its successors and assigns, against any claims and demands of all
persons claiming by, through or under the Seller, but against none other.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this     day of                  2006.

 

SELLER:

Witness:

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

By:

Brandywine Realty Trust, its general partner

 

 

 

 

 

 

 

By:

 

 

 

46


--------------------------------------------------------------------------------




EXHIBIT “A” TO BILL OF SALE

[Legal Description]

47


--------------------------------------------------------------------------------


EXHIBIT  “I”

Form of Assignment of

Licenses, Contract Documents and Intangible Property

THIS ASSIGNMENT (the “Agreement”) dated                  , 2005, is made from
BRANDYWINE OPERATING PARTNERSHIP, L.P. a Delaware limited partnership having a
place of business at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462
(“Assignor”), to                                       , a
                                      (“Assignee”).

BACKGROUND

Pursuant to that certain Agreement of Sale dated                            
(the “Agreement of Sale”), Assignor has agreed to convey to Assignee certain
real property and the improvements located thereon (the “Property”) as more
particularly described on Exhibit “A” attached hereto and made a part hereof.

Assignor has agreed to assign to Assignee all Licenses, Contract Documents and
other Intangible Property with respect to the Property.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, and
intending to be legally bound hereby, Assignor agrees as follows:

1.             Assignment of Licenses, Contract Documents and Intangibles. 
Assignor hereby assigns, sets over and transfers to Assignee all of its right,
title and interest in, to and under  (i) all service, equipment, supply,
maintenance and other contracts and agreements listed on Exhibit “B” attached
hereto (ii) all rights, guaranties and warranties of any nature, all
architects’, engineers’, surveyors’ and other real estate professionals’ plans,
specifications, certifications, reports, data or other technical descriptions,
reports or audits, including any electronic copies thereof, all without warranty
as to completeness or accuracy existing with respect to the Property, (iii) all
governmental permits, licenses, certificates, and approvals in connection with
the ownership of the Property, (iv) all escrow accounts, deposits, instruments,
documents of title, general intangibles, all rights to the name “Bala Pointe”
and any other names used in connection with the Property to the extent
assignable and all of Assignor’s rights, claims, and causes of action if any, to
the extent they are assignable, under any warranties and/or guarantees of
manufacturers, contractors or installers, all rights against tenants and others
relating to the Property or the operation or maintenance thereof, including to
the extent applicable, any warranties from any previous owners of the Property
(collectively the “Assigned Personal Property”)

2.             Assumption.  Assignee shall and does hereby assume and agree to
observe and perform all obligations and duties of Assignor as landlord under the
Assigned Personal Property arising from and after the date hereof.

48


--------------------------------------------------------------------------------




3.             Indemnification.  Assignor shall indemnify and hold harmless
Assignee from and against any and all claims, suits, costs or expenses,
including attorneys’ fees, arising prior to the date hereof with respect to the
Assigned Personal Property, and Assignee shall indemnify and hold harmless
Assignor from and against any and all claims, suits, costs, or expenses,
including attorneys, fees, arising on or after the date hereof with respect to
the Assigned Personal Property.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on and as of
the date first set forth above.

 

ASSIGNOR:

 

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

By: Brandywine Realty Trust, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

49


--------------------------------------------------------------------------------




EXHIBIT “J”

Form of Assignment of Leases and Security Deposits

THIS ASSIGNMENT (the “Agreement”) dated                     , 2005, is made from
BRANDYWINE OPERATING PARTNERSHIP, L.P. a Delaware limited partnership having a
place of business at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462
(“Assignor”), to                   , a                 (“Assignee”).

BACKGROUND

Pursuant to that certain Agreement of Sale dated             , 2006 (the
“Agreement of Sale”), Assignor has agreed to convey to Assignee certain real
property and the improvements located thereon (the “Property”) as more
particularly described on Exhibit “A” attached hereto and made a part hereof.

Assignor has agreed to assign to Assignee all leases and security deposits with
respect to the Property.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, and
intending to be legally bound hereby, Assignor agrees as follows:

1.             Assignment of Leases.  Assignor hereby assigns, sets over and
transfers to Assignee all of its right, title and interest in, to and under all
those certain leases, licenses and other occupancy agreements for any part of
the Property which are in effect as of the date hereof  (collectively, the
“Existing Leases”).

2.             General Assignment.  Assignor does hereby assign, transfer,
convey and deliver to Assignor all of Assignor’s right, title and interest, if
any, in and to all deposits, security deposits and/or advance payments made by
the tenants or occupants under the Existing Leases (“Deposits”).

3.             Assumption.  Assignee shall and does hereby assume and agree to
observe and perform all obligations and duties of Assignor as landlord under the
Existing Lease and Deposits arising from and after the date hereof.

4.             Indemnification.  Assignor shall indemnify and hold harmless
Assignee from and against any and all claims, suits, costs or expenses,
including attorneys’ fees, arising prior to the date hereof with respect to the
Existing Leases and Deposits, and Assignee shall indemnify and hold harmless
Assignor from and against any and all claims, suits, costs, or

50


--------------------------------------------------------------------------------




expenses, including attorneys, fees, arising on or after the date hereof with
respect to the Existing Leases and Deposits.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on and as of
the date first set forth above.

 

ASSIGNOR:

 

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

 

By: Brandywine Realty Trust, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

51


--------------------------------------------------------------------------------




EXHIBIT “K”

Brokerage Agreements

Commission Agreement between Seller and CB Richard Ellis regarding Equichoice
LLC dated May 31, 2005

Expired Exclusive Agency Agreement with Binswanger dated November, 2004
9coverage provided for 120 days from expiration)

52


--------------------------------------------------------------------------------